Citation Nr: 1008579	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

According to an official memorandum in the file based on 
Service Department certification in December 1980 (and 
relating in part to then alleged Prisoner of War (POW) 
status), the appellant's husband had active service with the 
Philippine Commonwealth Army from November 2, 1941 to April 
9, 1942; and with the regular Philippine Army from April 22, 
1945 to December 1945.  He was a civilian during the period 
from April 1942 to April 1945.  He died in 1994.  According 
to documents in the file, the appellant is his widow.

This matter is brought to the Board of Veterans' Appeals (the 
Board) from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In an unrelated appeal, in a decision in May 2006, the Board 
denied entitlement to service connection for the cause of the 
appellant's husband's death.

The appellant thereafter filed the current claim in 2007, at 
which time she revisited the issue of his having been a POW.  
However, since that issue was fully addressed and resolved in 
the 2006 Board decision, it need not be further addressed 
herein.


FINDINGS OF FACT

1.  The appellant's husband was not a former POW, was not 
entitled to receive benefits for and did not have service 
connection for any disabilities during his life and/or at the 
time of his death.

2.  The appellant's husband had active service with the 
Philippine Commonwealth Army from November 2, 1941 to April 
9, 1942; and with the regular Philippine Army from April 22, 
1945 to December 1945.  


CONCLUSION OF LAW

Basic eligibility for VA non-service connected disability 
pension benefits is not established.  38 U.S.C.A. §§ 107(a), 
1521, 1541, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.3, 3.22, 3.203 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The question before the Board is whether the appellant's late 
spouse had qualifying service to establish eligibility for 
nonservice-connected pension benefits.  The record includes 
service department verification of the appellant's husband's 
service.  Because qualifying service and how it may be 
established are governed by law and regulations and because 
the service department's certification is binding, the 
Board's review is limited to interpreting the pertinent law 
and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004.

II.  Criteria, Pertinent Factual Background and Analysis

The appellant asserts that she is eligible for death pension 
benefits.

In general, (and with certain specific qualifying exceptions 
to be described, in pertinent part, below), a surviving 
spouse of a Veteran may be entitled to receive VA improved 
non-service-connected death pension benefits if the Veteran 
had qualifying service under 38 U.S.C.A. § 1521(j) or, at the 
time of death, was receiving or entitled to receive 
compensation for a service-connected disability based on 
service during a period of war.  See 38 U.S.C.A. § 1541(a) 
(West 2002).

The term Veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 2002).  In effect, 
those persons with such service (and those upon whose service 
benefits for others, as in this case, may ultimately rely) 
are not entitled to non- service-connected VA disability 
pension benefits. Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).  (emphasis added.)

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2009).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces. Guerrilla service is established if 
a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

Here, the appellant's husband had Philippine Army and regular 
Philippine Army service, as verified by the United States 
Army service department.  Thus, his service falls into the 
service period that has been deemed not to be active military 
service, and thus the appellant is not entitled to non-
service- connected death pension.  See 38 U.S.C.A. § 107(a); 
Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the appellant's sincere 
assertion that she should be entitled to death pension 
benefits, and understands that she is in need of finances as 
she is indigent and is in ill health, nonetheless the law is 
dispositive of the issue.  Moreover, although she has raised 
a number of arguments as to the nature of his service, 
including his having been a POW and having been a "regular" 
soldier [which in the cited document refers to regular 
Philippine service, nothing more], these assertions are 
inaccurate and not confirmed in the official findings of 
record, all of which have been addressed at length in various 
documents sent to her, and were discussed at length in the 
prior Board decision.  The Board is bound by the service 
department's findings as to the decedent's service, which 
does not establish that he served on active duty in the 
United States Armed Forces.  See Duro, supra.  Thus, the 
appellant's husband did not have the requisite service for 
basic eligibility for non-service-connected death pension 
benefits as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service- 
connected death pension benefits can be based. As the law, 
and not the evidence, is dispositive, the appeal is denied 
due to the absence of legal merit.  See Sabonis, 6 Vet. App. 
at 430; see also Venturella, 10 Vet. App. at 342.  The Board 
is bound by 38 U.S.C.A. § 107(a), and therefore has no choice 
but deny the appellant's death pension claim.  38 U.S.C.A. §§ 
501(a), 7104(c) (West 2002); 38 C.F.R. § 19.5 (2009).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


